IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
v. 21-CR-26-JLS
RANJODH SINGH,

Defendant.

 

PLEA AGREEMENT

The defendant, RANJODH SINGH, and the United States Attorney for the Western
District of New York (hereinafter "the government") hereby enter into a plea agreement with

the terms and conditions as set out below.

I. THE PLEA AND POSSIBLE SENTENCE

1. The defendant agrees to plead guilty to Count 2 of the Indictment which
charges a violation of Title 21, United States Code, Section 846 (conspiracy to possess with
intent to distribute, and to distribute, 100 kilograms or more of marijuana), for which the
mandatory minimum term of imprisonment is 5 years and the maximum possible sentence is
a term of imprisonment of 40 years, a fine of $5,000,000, a mandatory $100 special
assessment, and a term of supervised release of at least 4 years and up to life. The defendant
understands that the penalties set forth in this paragraph are the minimum and maximum

penalties that can be imposed by the Court at sentencing.
2. The defendant understands that, if it is determined that the defendant has
violated any of the terms or conditions of supervised release, the defendant may be required.
to serve in prison all or part of the term of supervised release, up to 3 years, without credit for
time previously served on supervised release. As a consequence, in the event the defendant
is sentenced to the maximum term of incarceration, a prison term imposed for a violation of
supervised release may result in the defendant serving a sentence of imprisonment longer than

the statutory maximum set forth in § 1 of this agreement.

Il. ELEMENTS AND FACTUAL BASIS
3. The defendant understands the nature of the offense set forth in ¥1 of this
agreement and understands that if this case proceeded to trial, the government would be
required to prove beyond a reasonable doubt the following elements of the crime:

a. that an agreement existed between two or more persons to commit a
controlled substance felony offense;

b. that the defendant knew of the existence of the agreement;

c. that the defendant intended to participate in the unlawful agreement,
and

d. that at least 100 kilograms of a mixture or substance containing

marijuana was reasonably foreseeable to the defendant as being within
the scope of the agreement.

FACTUAL BASIS
4. The defendant and the government agree to the following facts, which form the

basis for the entry of the plea of guilty including relevant conduct:
Beginning in or before December 2020, and continuing through at least
December 2, 2020, the defendant RANJODH SINGH agreed with
others, including Amanpreet Gill, to possess with intent to distribute,
and to distribute, 100 kilograms or more of mixture and substance
containing marijuana.

Sometime in December 2020, the defendant’s co-conspirators arranged
for a shipment from Canada to be delivered to Smartway Associates in
Somerset, NJ. This shipment contained a quantity of marijuana
purchased by the defendant’s co-conspirators from the source of supply
in Canada intended for distribution.

Unbeknownst to the defendant and his co-conspirators, the shipment
had been intercepted by the United States Customs and Border
Protection (CBP) at the Buffalo, NY Peace Bridge Cargo Facility and
was searched on December 1, 2020, pursuant to their border search
authority. Contained within the shipment was a large quantity of
marijuana packaged in vacuum sealed bags. CBP weighed the
marijuana which was approximately 452.42 kilograms.

Due to the discovery of marijuana and a positive field test, law
enforcement conducted a cold convoy-controlled delivery operation. A
silver Honda Accord was observed following the shipment of marijuana
and was observed at the two warehouses where the shipment was
temporarily stored. After the shipment of marijuana reached its final
destination and law enforcement secured the warehouse, the defendant,
the driver of the silver Honda Accord, arrived at the warehouse. Co-
defendant, Amanpreet Gill, had arrived at the warehouse before the
defendant.

During questioning, law enforcement seized an iPhone 11 Pro Max
from the defendant. After the defendant consented to the search,
inspection of his phone revealed videos showing him identifying law
enforcement personnel while he was driving around the warehouses.
Law enforcement also viewed approximately 16 photos that appear to
be the blue truck driven by the driver of the marijuana shipment when
he was parked and unloading at the first warehouse. Law enforcement
also determined the source of supply in Canada had communicated with
both Gill and the defendant providing the same information regarding
the shipment of marijuana and directing both individuals to the
warehouse. However, both Gill and the defendant did not know each
other prior to arriving at the warehouse. The defendant admits this
marijuana was intended for distribution.
f. At least 400 kilograms, but less than 700 kilograms of marijuana is the
. amount involved in the defendant’s relevant conduct encompassed in
TaduAmertthe Infesmatien, which could be readily proven by the government
against the defendant.
VPC

«/e )
Il. SENTENCING GUIDELINES
5. The defendant understands that the Court must consider but is not bound by

the Sentencing Guidelines (Sentencing Reform Act of 1984).

BASE OFFENSE LEVEL
6. The government and the defendant agree that Guidelines §§ 2D1.1(a)(5) and

2D1.1(c)(7) apply to the offense of conviction and provide for a base offense level of 26.

SPECIFIC OFFENSE CHARACTERISTICS
U.S.S.G. CHAPTER 2 ADJUSTMENTS

7. The government and the defendant agree that the following specific offense
characteristic does apply:

a. the two-level decrease pursuant to Guidelines § 2D1.1(b)(18) (safety
valve).

ADJUSTED OFFENSE LEVEL
8. Based on the foregoing, it is the understanding of the government and the

defendant that the adjusted offense level for the offense of conviction is 24.
ACCEPTANCE OF RESPONSIBILITY
9. At sentencing, the government agrees not to oppose the recommendation that
the Court apply the two (2) level downward adjustment of Guidelines § 3E1.1(a) (acceptance
of responsibility) and further agrees to move the Court to apply the additional one (1) level
downward adjustment of Guidelines § 3E1.1(b), which would result in a total offense level

of 21.

CRIMINAL HISTORY CATEGORY
10. It is the understanding of the government and the defendant that the
defendant's criminal history category is I. The defendant understands that if the defendant is
sentenced for, or convicted of, any other charges prior to sentencing in this action the
defendant's criminal history category may increase. The defendant understands that the
defendant has no right to withdraw the plea of guilty based on the Court’s determination of

the defendant’s criminal history category.

GUIDELINES' APPLICATION, CALCULATIONS, AND IMPACT
11. It is the understanding of the government and the defendant that, with a total
offense level of 21 and criminal history category of I, the defendant's sentencing range would
be a term of imprisonment of 37 to 46 months, a fine of $15,000 to $5,000,000, and a period
of supervised release of 2 to 5 years. Notwithstanding this, the defendant understands that at
sentencing the defendant is subject to the minimum and maximum penalties set forth in { 1

of this agreement.
12. The government and the defendant agree to the Sentencing Guidelines
calculations set forth in this agreement and neither party will advocate or recommend the
application of any other Guideline, or move for any Guidelines departure, or move for or
recommend a sentence outside the Guidelines, except as specifically set forth in this
agreement. A breach of this paragraph by one party will relieve the other party of any
agreements made in this plea agreement with respect to sentencing motions and
recommendations. A breach of this paragraph by the defendant shall also relieve the

government from any agreements to dismiss or not pursue additional charges.

13. The defendant understands that the Court is not bound to accept any
Sentencing Guidelines calculations set forth in this agreement and the defendant will not be

entitled to withdraw the plea of guilty based on the sentence imposed by the Court.

14. In the event that the Court contemplates any Guidelines adjustments,
departures, or calculations different from those agreed to by the parties above, the parties

reserve the right to answer any inquiries by the Court concerning the same.

IV. STATUTE OF LIMITATIONS
15. Inthe event the defendant’s plea of guilty is withdrawn, or conviction vacated,
either pre- or post-sentence, by way of appeal, motion, post-conviction proceeding, collateral
attack or otherwise, the defendant agrees that any charges dismissed pursuant to this

agreement shall be automatically reinstated upon motion of the government and further
agrees not to assert the statute of limitations as a defense to any federal criminal offense which
is not time barred as of the date of this agreement. This waiver shall be effective for a period
of six months following the date upon which the withdrawal of the guilty plea or vacating of

the conviction becomes final.

V. REMOVAL
16. The defendant understands that, as a result of the defendant’s guilty plea and
conviction, the defendant may be removed from the United States, denied citizenship, and

denied admission to the United States in the future.

17. The defendant acknowledges that the defendant is not a citizen of the United
States and that the defendant is on notice that the defendant's ability to enter, remain and/or
reside in the United States is subject to the laws, regulations and associated policies of the
Department of Homeland Security. The defendant understands that any effect that the
defendant's conviction in this action will have upon the defendant's immigration status will
be determined by the Department of Homeland Security in a separate proceeding. The
defendant has had an opportunity to fully determine what the consequences of the defendant's

conviction may be on the defendant's immigration status.
VI. GOVERNMENT RIGHTS AND RESERVATIONS
18. The defendant understands that the government has reserved the right to:

a. provide to the Probation Office and the Court all the information and
evidence in its possession that the government deems relevant
concerning the defendant's background, character and involvement in
the offense charged, the circumstances surrounding the charge and the
defendant's criminal history;

b. respond at sentencing to any statements made by the defendant or on
the defendant's behalf that are inconsistent with the information and
evidence available to the government;

c. advocate for a specific sentence consistent with the terms of this
agreement; and

d. modify its position with respect to any sentencing recommendation or
sentencing factor under the Guidelines including criminal history
category, in the event that subsequent to this agreement the government
receives previously unknown information, including conduct and

statements by the defendant subsequent to this agreement, regarding the
recommendation or factor.

19. At sentencing, the government will move to dismiss the open counts of the

Indictment in this action as against the defendant.

20. The defendant agrees that any financial records and information provided by
the defendant to the Probation Office, before or after sentencing, may be disclosed to the

United States Attorney’s Office for use in the collection of any unpaid financial obligation.
Vil. APPEAL RIGHTS

21. The defendant understands that Title 18, United States Code, Section 3742
affords a defendant a limited right to appeal the sentence imposed. The defendant, however,
knowingly waives the right to appeal and collaterally attack any component of a sentence
imposed by the Court which falls within or is less than the sentencing range for imprisonment,
a fine and supervised release set forth in Section ITI, § 11, above, notwithstanding the manner
in which the Court determines the sentence. In the event of an appeal of the defendant's
sentence by the government, the defendant reserves the right to argue the correctness of the

defendant's sentence.

22. The defendant understands that by agreeing not to collaterally attack the
sentence, the defendant is waiving the right to challenge the sentence in the event that in the
future the defendant becomes aware of previously unknown facts or a change in the law which

the defendant believes would justify a decrease in the defendant’s sentence.

23. The government waives its right to appeal any component of a sentence
imposed by the Court which falls within or is greater than the sentencing range for
imprisonment, a fine and supervised release set forth in Section III, 411, above,
notwithstanding the manner in which the Court determines the sentence. However, in the
event of an appeal from the defendant's sentence by the defendant, the government reserves

its right to argue the correctness of the defendant's sentence.
Vil. TOTAL AGREEMENT AND AFFIRMATIONS
24. This plea agreement represents the total agreement between the defendant,
RANJODH SINGH, and the government. There are no promises made by anyone other
than those contained in this agreement. This agreement supersedes any other prior
agreements, written or oral, entered into between the government and the defendant.
JAMES P. KENNEDY, JR.

United States Attorney
Western District of New York

» Ya

MISHA A. COULSON
Assistant United States Attorney

Dated: July_[*f, 2021

I have read this agreement, which consists of pages 1 through 10. I have had a full
opportunity to discuss this agreement with my attorney, Jesse Pyle, Esq. I agree that it
represents the total agreement reached between myself and the government. No promises or
representations have been made to me other than what is contained in this agreement. I
understand all of the consequences of my plea of guilty. I fully agree with the contents of this
agreement. I am signing this agreement voluntarily and of my own free will.

Rarodh Snot

RANJODH SINGH
Defendant

 

Dated: July (4, 2021 Dated: July A, 2021

10
